Citation Nr: 0400211	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-19 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran had active service from January 1927 to May 1930, 
and from June 1930 to October 1931.  The veteran died in 
March 2002.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).

Pursuant to the appellant's request, in June 2003, a hearing 
at the RO was held before the undersigned who is a Veterans 
Law Judge who is signing this document and who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In this case, the record is inadequate to fully evaluate the 
appellant's claim.  The records shows that a death 
certificate, certified by Dr. Eric Gestrich, received in May 
2002, indicated that the veteran died in March 2002 at the 
Mariner Healthcare Center of Palmetto, Florida of pneumonia, 
with other significant conditions being chronic aspiration, 
pharyngoplegia, and atherosclerosis.  

Furthermore, it appears that additional records should be 
obtained.  The nursing home records from the time of the 
veteran's death are not of record.  A status change form of 
February 2002 shows that the veteran was transferred to the 
Mariner Healthcare Center of Palmetto, Florida in February 
2002, for the remainder of his contract, which was for an 
indefinite period of time; therefore, these records should be 
obtained.

Also, during the June 2003 hearing the appellant provided an 
opinion from a VA physician from the VA medical center from 
which the veteran was transferred, who indicated that he 
believed that service connection was in part related to the 
cause of death listed on the death certificate.  He stated 
that the veteran had chronic draining fistula from chronic 
osteomyelitis and that condition was in part responsible for 
the veteran's aspiration and pneumonia, which was the cause 
for death; therefore, a basis for the medical opinion and/or 
treatment records should be obtained.  These records do not 
all appear to be on file.

Additionally, the Board notes that it does not appear that 
the appellant has been provided the proper information under 
the VCAA as to which party is responsible for obtaining which 
evidence, or any information regarding the VCAA whatsoever.  
Prior to the claim leading to this appeal, the Veterans Claim 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et 
seq. (West 2002).  As the provisions of the VCAA were not 
provided to the appellant, to fully comply with the VCAA, on 
remand, the RO must assure that the provisions of this new 
Act are complied with, including the notification requirement 
set forth in the new law.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Accordingly, the case is REMANDED to the RO for the 
following:

1.	The RO should send a letter to the 
appellant and her representative 
informing them of the pertinent 
provisions of the VCAA.  Specifically, 
it should be indicated which of the 
parties is responsible for obtaining 
which evidence.  The notice provided 
should also be in accord with the 
aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio; 
Disabled American Veterans, supra.

2.	The RO should contact the appellant 
and have her identify all treatment of 
the veteran in the years prior to his 
death.  Thereafter, the RO should 
obtain legible copies of all records 
that are identified.  The appellant's 
assistance with names, addresses, and 
release forms should be solicited as 
needed.  

Specifically, treatment records from 
the Mariner Healthcare Center of 
Palmetto, Florida from February 2002 
to March 2002, should be obtained.  To 
the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims folder should contain 
documentation of the attempts made.  
The appellant and her representative 
should also be informed of the 
negative results. 

3.	Thereafter, the RO should contact the 
VA doctor entering the opinion 
submitted at the hearing, and request 
the treatment records used in the 
medical rationale for his opinion to 
the appellant regarding the etiology 
of the veteran's death to his chronic 
draining fistula from chronic 
osteomyelitis.  Complete records of 
all VA hospitalizations from 2000 to 
2002 should be obtained.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  
This should include all nurse's notes 
and doctor's orders.  The appellant 
and her representative should also be 
informed of the negative results.

4.	Thereafter, additional appropriate 
development should be provided, 
including obtaining a medical opinion 
regarding whether it is at least as 
likely as not that the cause of the 
veteran's death was related to his 
service or to a service-connected 
disabilities.   If there is agreement 
with the other VA opinion on file, the 
medical basis should be set forth.  If 
there is a conflict, the medical 
reasoning should be set forth. 

5.	After completion of the requested 
development, the RO should review the 
appellant's claim on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the appellant 
in any way, she and her representative 
should be furnished an appropriate 
Supplemental Statement of the Case 
(SSOC).

The SSOC should additionally include a 
discussion of all the evidence 
received since the last statement of 
the case was issued.  The appellant 
and her representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




